Reasons for Allowance
Claims 40, 41, 43-47 are allowed.
The following is an examiner’s statement of reasons for allowance:  It is deemed novel and nonobvious over the prior art of record to provide a laminate material as claimed in claims 40 and 44.  The closest prior art of record is Chase et al. (US Patent Application No. 2009/0096703), Steif (US Patent Application No. 2005/0274472) and Bhandari et al. (US Patent Application No. 2011/0097548).  Chase et al. teach a laminate material comprising a paper web; a polymeric film having a top surface and a bottom surface, wherein the top surface of the polymeric film is bonded to a bottom surface of the paper web by a first adhesive; and a layer of conductive material having a top surface and a bottom surface, wherein the top surface of the layer of conductive material is bonded to the bottom surface of the polymeric film by a second adhesive.  Chase et al. fail to teach a paper web on which a flame retardant additive is applied, wherein the laminate material is coated with an anti-scuff coating and the laminated material is configured to shield radiation having one or more frequencies from 125 kHz to at least 3 GHz, wherein the laminate material includes a coating that increases the receptivity of the laminate material to printing and marking inks, wherein the laminate material includes a coating that increases the water, grease, and oil resistance of the laminate material, and wherein the laminate material includes an antimicrobial coating that destroys and prevents the growth of microorganisms.  Steif teaches a paper web on which a flame retardant additive is applied.  Steif et al. fail to teach a laminate material -7 inches, the layer of conductive material having a top surface and a bottom surface, wherein the top surface of the layer of conductive material is bonded to the bottom surface of the polymeric film by a second adhesive; wherein the laminate material is coated with an anti-scuff coating and the laminated material is configured to shield radiation having one or more frequencies from 125 kHz to at least 3 GHz, wherein the laminate material includes a coating that increases the receptivity of the laminate material to printing and marking inks, wherein the laminate material includes a coating that increases the water, grease, and oil resistance of the laminate material, and wherein the laminate material includes an antimicrobial coating that destroys and prevents the growth of microorganisms.  Bhandari et al. teach a laminate material comprising a polymeric film having a top surface and a bottom surface, wherein the laminate material is coated with an anti-scuff coating.  Bhandari et al. fail to teach a laminate material comprising a paper web on which a flame retardant additive is applied; a layer of conductive material made from one or more of aluminum, copper, silver, nickel or gold, wherein the layer of conductive material has a thickness of at least 2x10-7 inches, the layer of conductive material having a top surface and a bottom surface, wherein the top surface of the layer of conductive material is bonded to the bottom surface of the polymeric film by a second adhesive; and the laminated material is configured to shield radiation having one or more frequencies from 125 kHz to at least .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        4/29/2021